DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group VI, claims 26, 27 and new claims 32 and 33 in the reply filed on 05/13/2022 is acknowledged.  The traversal is on the ground(s) that the instant claims relate to topical compositions or an additive for a topical formulation.  They submit that a skin-care composition is implicitly for tropical application.  Applicant argues Tang et al. merely discloses the use of compounds disclosed therein for injection or oral use with no disclosure or suggestion of using the compounds in topical formulations or how such formulations may be made.  Applicant argues Groups I and VI should be examined together, since they relate to a product and a process of use of said product  This is not found persuasive because the “special technical features” as defined in the election requirement is a composition comprising a compound of formula (I), mangiferin.  Teng et al. as previously disclosed shows a composition comprising mangiferin and cyclodextrin.  Instant claim 9 recites an additive for a skin care composition.  It is well known skin care compositions need not be topical and the claim does not contain said limitation.  Therefore, since this technical feature is not a special technical feature as it does not make a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1, 2, 6-25 and 28-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/013/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 26, 27, 32 and 33  is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrova et al. (Journal of Photochemistry and Photobiology, 103, 2011, pp. 126-139, disclosed by applicant) in view of Naidoo et al. (Experimental Dermatology, 2018, 27, pp. 124-128).
Petrova et al. disclose the extracts of honeybush, which include mangiferin render protection against UVB-induced skin damage (Abstract).  The increase in oxidative stress results in an imbalance between reactive oxygen species and the skin’s endogenous antioxidant defense system resulting in damage to important molecular structures in the cells of the skin, such as DNA (p. 126, column 1).  Topical application of mangiferin significantly inhibited UVB-induced edema (p.130, column 2).  Petrova et al. disclose topical application of mangiferin showed a significant protection against the increase in expression of GASS45, which is a marker for DNA damage (p.  132, column 2).  Petrova et al. disclose the photoprotective effect of the extracts suggest including the extracts into sunscreens, cosmetic and skin care products for the prevention/reduction of UV-induced skin damage and skin diseases where inflammation plays an important role (p.138, column 1).
Petrova et al. differs from the instant claims insofar as they do not specifically disclose mitochondrial.
Naidoo et al. disclose UVR causes damage to cells by both direct and indirect means, either by potent stimulation of reactive oxygen species or by direct damage to nuclear and mitochondrial DNA (mtDNA).  Studies have found an increase in incidence of specific deletions of mtDNA is photoaged skin compared with sun-protected skin (p. 126, column 2).
It would have been obvious before the effective filling date of the claimed invention to have used mangiferin to prevent mitochondrial DNA damage since Naidoo teaches treating mitochondrial DNA damage caused by reactive oxygen species and Petrova teaches reducing DNA damage with said compound.

Conclusion
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANNETTE HOLLOMAN whose telephone number is (571)270-5231. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANNETTE HOLLOMAN/Primary Examiner, Art Unit 1612